Citation Nr: 1425241	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1951 to February 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In October 2013, the case was remanded to the RO via the Appeals Management Center (AMC) for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In October 2013, the Board remanded the case to the RO/AMC, in part, to obtain an addendum opinion from the examiner who conducted a November 2011 VA examination.  In the remand, the Board noted that, in a September 2013 statement, the Veteran's representative argued that the VA examiner "focused almost exclusively on [his] current problems, and failed to get at the fact that the [V]eteran's symptoms had been present for many years" prior to the examination.  In fact, he contended that the VA examiner entirely failed to discuss the early symptoms of the disorder that manifested before his current life circumstances.

In March 2014, the VA examiner opined that the Veteran did not have a depressive disorder; rather, he had an adjustment disorder.  He explained that adjustment disorders are diagnosed in response to identifiable psychosocial stressors.  He stated that the Veteran's adjustment disorder was unrelated to his military service.  He opined that it was etiologically related to daily stress resulting from his step-daughter, her two children, and her alcoholic boyfriend, who were living with the Veteran.

In a May 2014 statement, the Veteran's representative asserted that the November 2011 VA examiner's March 2014 addendum opinion was "conclusory."  He noted that the examiner provided "only [an] opinion without discussion of the indications of the long pre-existing symptoms."  The Veteran contended that the examiner was "overly focused on the current situation" and "fail[ed] to discuss the early symptoms that [he] experienced."  He argued that his current symptoms had an onset before his current life stressors; therefore, the VA examiner's opinion that attributed his diagnosed adjustment disorder with mixed anxiety and depressed mood to his current living situation was inadequate.

The Board does note that the March 2014 VA medical opinion did not consider or address the Veteran's contention that he had symptoms prior to his current life stressors, which was the basis for the prior remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that an additional VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.

The AOJ should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.

The AOJ should then obtain these records, as well as any other pertinent records, and associate them with the file.

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  After obtaining any additional records identified by the Veteran, the case should be returned to the November 2011 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any psychiatric disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.  (An examination may be necessary if there are additional treatment records obtained that document new or different diagnoses of a psychiatric disorder.)

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to review the electronic claims file, the November 2011 examination report, and the March 2014 addendum opinion.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In making this determination, the examiner should address the Veteran's contention that his psychiatric symptoms manifested prior to his current psychosocial stressors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient, the AOJ should implement corrective procedures.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



